                      IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF UTAH

MINT SOLAR, LLC, a Utah limited liability
company, and KNIGHT WEST                          MEMORANDUM DECISION AND ORDER
CONSTRUCTION, INC., a Utah corporation,           GRANTING IN PART AND DENYING IN
                                                  PART DEFENDANTS’ MOTION TO
Plaintiffs,                                       DISMISS

v.
                                                  Case Number 2:18-CV-569 TS-PMW
BART SAVAGE, an individual, AARON
HALDERMAN, an individual, OLIVIA                  District Judge Ted Stewart
BLACK, an indivdual, PRIZM ENERGY
LLC, a Utah limited liability company,
PRIZM ENTERPRISES, LLC, a Utah limited
liabilty company, PRIZM HOME LLC, a
Utah limited liability company, and DOES 1-
10,

Defendants.

BART J. SAVAGE, an individual, AARON
HALDERMAN, an individual, OLIVIA
BLACK, an individual, PRIZM ENERGY,
LLC a Utah limited liability company,

Cross-Complainants,

v.

SCOTT SHUMWAY, an individual;
SPENCER SHUMWAY, an individual;
SIMON KEOGH, an individual; COLTON
CHESTNUT, an individual; BYRON
SMITH, an individual; BLAINE
THATCHER, an individual; BRENDAN
HAYS, an individual; TOMAS REYES, an
individual; KNIGHT WEST
CONSTRUCTION, INC., a Utah
Corporation; MINT ENERGY, LLC, a Utah
limited liability company; and MNT
HOLDINGS, INC., nominally, and ROES 1-
100.

Cross-Defendants.



                                              1
       This matter is before the Court on Defendants’ Motion to Dismiss. For the reasons

discussed below, the Court will grant the Motion in part and deny it in part.

                                       I. BACKGROUND

       The following allegations are taken from Plaintiffs’ Complaint and are accepted as true

for purposes of this Motion.

       Plaintiff Mint Solar, LLC (“Mint”) sells home power systems via direct sales. Mint is a

party to a Demonstration Agreement with Sam’s Club. Under that Agreement, Mint markets its

products and services in Sam’s Club stores nationwide.

       Plaintiff Knight West Construction Inc. (“Knight”) is a party to a General Merchandise

Supplier Agreement with Sam’s Club. Pursuant to that agreement, Knight sells home solar

power system-related products to Sam’s Club. Mint and Knight work together in connection

with the sale of home solar systems in Sam’s Club locations.

       Knight hired Defendant Bart J. Savage (“Savage”) on July 16, 2017. Savage later

transitioned to Mint and became its chief sales officer. Knight also hired Defendant Aaron

Halderman (“Halderman”) on July 16, 2017, to serve as president of sales operations. Knight

hired Defendant Olivia Black (“Black”) as an accountant.

       Without Plaintiffs’ knowledge, Savage and Halderman formed Prizm Energy LLC, Prizm

Enterprises LLC, and Prizm Home LLC (collectively, the “Prizm Entities”). Plaintiffs allege that

Defendants developed and executed a plan to divert Plaintiffs’ confidential customer

information, their sales representatives, customers, and business to Defendants. Plaintiffs allege

that Defendants took a number of steps to accomplish this goal, including: making false claims to

Plaintiffs’ sales representatives that they had not been completely paid; instructing sales

representatives to refrain from entering customer lead information into Plaintiffs’ database and,



                                                 2
instead, to pass customer contact and lead information to Prizm Energy for fulfillment; creating a

website incorporating Mint’s imagery to create the false impression that Prizm Energy was

related to, or an outgrowth of, Mint; manipulating Mint’s payroll system; purporting to transition

Mint’s sales team from Mint to Prizm; and falsely representing to Mint’s sales representatives

that it was Prizm, not Mint, that possessed the Demonstration Agreement with Sam’s Club.

         Plaintiffs allege that because of Defendants’ conduct, numerous Mint sales

representatives have left Mint to work for the Prizm Entities. Plaintiffs further allege that the

Prizm Entities have taken over certain customer leads and fulfilled them, which has resulted in

Mint losing access to confidential, proprietary sales information. Plaintiffs allege that

Defendants’ actions have caused devastating harm to Plaintiffs.

                                     II. STANDARD OF REVIEW

         In considering a motion to dismiss for failure to state a claim upon which relief can be

granted under Rule 12(b)(6), all well-pleaded factual allegations, as distinguished from

conclusory allegations, are accepted as true and viewed in the light most favorable to Plaintiffs as

the nonmoving party. 1 Plaintiffs must provide “enough facts to state a claim to relief that is

plausible on its face,” 2 which requires “more than an unadorned, the-defendant-unlawfully

harmed-me accusation.” 3 “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’ Nor does a complaint suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” 4



         1
             GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir.
1997).
         2
             Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
         3
             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         4
             Id. (quoting Twombly, 550 U.S. at 557) (alteration in original).


                                                     3
       “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that

the parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” 5 As the Court in Iqbal stated,

       only a complaint that states a plausible claim for relief survives a motion to dismiss.
       Determining whether a complaint states a plausible claim for relief will . . . be a
       context-specific task that requires the reviewing court to draw on its judicial
       experience and common sense. But where the well-pleaded facts do not permit the
       court to infer more than the mere possibility of misconduct, the complaint has
       alleged—but it has not shown—that the pleader is entitled to relief. 6

       In considering a motion to dismiss, a district court not only considers the complaint, “but

also the attached exhibits,” 7 and “documents incorporated into the complaint by reference, and

matters of which a court may take judicial notice.” 8 The Court “may consider documents

referred to in the complaint if the documents are central to the plaintiff’s claim and the parties do

not dispute the documents’ authenticity.” 9

                                         III. DISCUSSION

A.     REQUEST FOR JUDICIAL NOTICE

       Before reaching the merits of Defendants’ arguments, the Court must first consider their

request for judicial notice. Federal Rule of Evidence 201 provides that “[t]he court may

judicially notice a fact that is not subject to reasonable dispute because it: (1) is generally known

within the trial court’s territorial jurisdiction; or (2) can be accurately and readily determined

from sources whose accuracy cannot reasonably be questioned.”



       5
           Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991).
       6
           Iqbal, 556 U.S. at 679 (internal citations and quotation marks omitted).
       7
        Commonwealth Prop. Advocates, LLC v. Mortg. Elec. Registration Sys., Inc., 680 F.3d
1194, 1201 (10th Cir. 2011).
       8
           Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
       9
           Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002).


                                                  4
        Defendants request the Court take judicial notice of three items: their Cross-Complaint, 10

the Declaration of Aaron Halderman, 11 and certain documents. 12 As to the Cross-Complaint, the

Court can take judicial notice of its own files, which includes the Cross-Complaint. 13 “However,

‘[t]he documents may only be considered to show their contents, not to prove the truth of matters

asserted therein.’” 14

        Here, Defendant requests the Court disregard the allegations made in Plaintiffs’

Complaint and instead accept the truthfulness of their own allegations. Such a practice is not

permitted by Rule 201 and flies in the face of the standard of review under Rule 12(b)(6).

Therefore, the Court will not take judicial notice of the allegations contained in Defendants’

Cross-Complaint.

        The request for judicial notice of the contents of Mr. Halderman’s declaration suffers

from the same flaws. Defendants seek to use Mr. Halderman’s declaration to prove the

truthfulness of the statements contained therein. As a result, it is not subject to judicial notice. 15

        Finally, Defendants request the Court take judicial notice of certain documents.

Defendants submit a document entitled “Alexander Thomas Group & Mint Solar Sam’s Club

Residential Solar Program.” The document is largely illegible and, even if the Court could take

judicial notice of its contents, it adds nothing to Defendants’ Motion.


        10
             Docket No. 5.
        11
             Docket No. 16-1.
        12
             Docket No. 16-2.
        13
          St. Louis Baptist Temple, Inc. v. Fed. Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th
Cir. 1979) (“Judicial notice is particularly applicable to the court’s own records of prior litigation
closely related to the case before it.”).
        14
          Tal v. Hogan, 453 F.3d 1244, 1264 n.24 (10th Cir. 2006) (quoting Oxford Asset Mgmt.
v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002)).
        15
             See Mrs. Fields Franchising, LLC v. MFGPC, 721 F. App’x 755, 759 (10th Cir. 2018).


                                                   5
       Defendants next provide a series of text messages, emails, and unexecuted contracts.

Judicial notice is only appropriate if “the matter [is] beyond reasonable controversy.” 16 The

contents of these documents are not beyond reasonable controversy and, indeed, relate to the key

issues in dispute. Therefore, the Court will not take judicial notice of these documents.

       In sum, the Court will not take judicial notice of any of the documents submitted by

Defendants and declines to convert the Motion into one for summary judgment. Therefore, the

Court will evaluate Plaintiffs’ claims based on the allegations contained in their Complaint.

B.     BREACH OF CONTRACT

       “The elements of a prima facie case for breach of contract are (1) a contract, (2)

performance by the party seeking recovery, (3) breach of the contract by the other party, and (4)

damages.” 17

       Plaintiffs allege that Knight entered into employment agreements with Halderman and

Black and that Mint was a party to an employment agreement with Savage. Under these

agreements, Plaintiffs retained these Defendants to perform certain roles. Plaintiffs allege that an

implied term of the agreements was that the individual Defendants would devote their attention

to Plaintiffs’ businesses, rather than undermine them. Plaintiffs allege that they honored their

obligations under the agreements, but that Defendants breached the agreements by forming the

Prizm Entities and engaging in the actions alleged. Plaintiffs allege damages in the amount they

compensated the individual Defendants after they formed the Prizm Entities.

       Defendants argue that they did not breach their employment agreements because there

was an agreement to transition Mint into Prizm. However, this argument is dependent on



       16
            Fed. R. Evid. 201(b) advisory committee’s note.
       17
            Bair v. Axiom Design, L.L.C., 20 P.3d 388, 392 (Utah 2001).


                                                 6
Defendants’ evidentiary submissions, which are not properly before the Court. Defendants also

argue that Plaintiffs’ request for damages is excessive. The appropriate amount of damages, if

any, is not an issue before the Court at this time. Accepting as true Plaintiffs’ allegations, as the

Court must, the Complaint states a plausible claim for breach of contract.

        For the first time in their Reply, Defendants argue that Plaintiffs failed to allege the

second element for a breach of contract claim. Defendants also argue, again for the first time,

that Plaintiffs failed to allege how reinstating Prizm Energy breached the alleged contract or

covenant of good faith and fair dealing, failed to allege a preexisting contractual relationship, and

failed to allege any efforts by Defendants to siphon away sales solely through the reinstatement

of Prizm Energy. The Court declines to consider these arguments since they were raised for the

first time in the Reply brief and Plaintiffs did not have an opportunity to respond. 18 Therefore,

the Motion will be denied on this ground.

C.      BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

        “‘An implied covenant of good faith and fair dealing inheres in every contract,’ and a

party breaches the covenant by intentionally injuring ‘the other party’s right to receive the

benefits of the contract.’” 19

        Plaintiffs allege that the individual Defendants breached the implied covenant of good

faith and fair dealing by forming the Prizm Entities and commencing their plan to divert

Plaintiffs’ business. Plaintiffs allege that the Prizm Entities ultimately received, by artifice,

Plaintiffs’ confidential information, customers, sales representatives, and business, resulting in

damages.


        18
             See Pickering v. USX Corp., 758 F. Supp. 1460, 1461 n.2 (D. Utah 1990).
        19
         Shah v. Intermountain Healthcare, Inc., 314 P.3d 1079, 1087 (Utah Ct. App. 2013)
(quoting Eggett v. Wasatch Energy Corp., 94 P.3d 193, 197 (Utah 2004)).


                                                  7
        Defendants again argue that no breach occurred because they were authorized to take the

actions alleged. This argument too depends on the evidentiary submissions that the Court cannot

consider. Based upon the allegations contained in the Complaint, the Court finds that Plaintiffs

have adequately pleaded a claim for breach of the implied covenant of good faith and fair

dealing.

        In their Reply brief, Defendants argue that Plaintiffs fail to contend that the reinstatement

of Prizm Energy did anything to destroy or injure the right to receive the benefit of the

employment contracts. This argument was made for the first time in reply and will not be

considered. Moreover, it misunderstands Plaintiffs’ arguments. It is not merely the

reinstatement of Prizm Energy that provides the basis for Plaintiffs’ claims, but the actions

allegedly taken by Defendants through the Prizm Entities to deprive Plaintiffs of their sales

representatives, customers, and business. Therefore, Defendants’ Motion will be denied on this

ground.

D.      UNJUST ENRICHMENT/QUANTUM MERUIT/QUASI-CONTRACT

        In order to prevail on a claim for unjust enrichment, Plaintiffs must show: (1) there was a

benefit conferred on one person by another; (2) the conferee must appreciate or have knowledge

of the benefit; and (3) “the acceptance or retention by the conferee of the benefit under such

circumstances as to make it inequitable for the conferee to retain the benefit without payment of

its value.” 20

        As an alternative to their contract claims, Plaintiffs allege that they conferred a benefit of

at least $83,366.18 upon the individual Defendants. This represents the amount the individual

Defendants were paid after the formation of the Prizm Entities. Plaintiffs allege that, under the


        20
             Berrett v. Stevens, 690 P.2d 553, 557 (Utah 1984).


                                                  8
circumstances alleged here, it would be unjust for the individual Defendants to retain the benefits

conferred on them.

       Defendants argue that this claim should be dismissed because the time period when

Plaintiffs’ business was being transferred to Prizm took place over the Memorial Day weekend in

2018 and Defendants were not compensated during that time. As with Defendants’ other

arguments, this argument depends on the Court’s consideration of evidence outside the

Complaint. Moreover, this argument misrepresents Plaintiffs’ claims. Plaintiffs do not limit

their claims to the alleged actions taking place over the Memorial Day weekend, but rather assert

that Defendants improper actions began by December 2017, when the Prizm Entities were

formed.

       In their Reply, Defendants make a number of new arguments as to why this claim should

be dismissed. Because these arguments were raised for the first time in reply, they will not be

considered. Therefore, the Motion will be denied on this ground.

E.     TORTIOUS INTERFERENCE WITH ECONOMIC RELATIONS

       “In order to win a tortious interference claim under Utah law, a plaintiff must . . . prove

‘(1) that the defendant intentionally interfered with the plaintiff’s existing or potential economic

relations, (2) . . . by improper means, (3) causing injury to the plaintiff.’” 21 The “requirement of

improper means is satisfied where the means used to interfere with a party’s economic relations

are contrary to law, such as violations of statutes, regulations, or recognized common-law

rules.” 22 “Commonly included among improper means are violence, threats or other



       21
        Eldridge v. Johndrow, 345 P.3d 553, 565 (Utah 2015) (quoting Leigh Furniture &
Carpet Co. v. Isom, 657 P.2d 293, 304 (Utah 1982)). In Eldridge, the Utah Supreme Court
“disavow[ed] all dicta . . . that would allow liability based solely on an improper purpose.” Id.
       22
            Leigh Furniture & Carpet Co., 657 P.2d at 308.


                                                  9
intimidation, deceit or misrepresentation, bribery, unfounded litigation, defamation, or

disparaging falsehood.” 23

       Plaintiffs allege that Defendants’ actions interfered with their existing economic relations

with Sam’s Club and their potential economic relations with potential customers. Plaintiffs

allege that Defendants did so using improper means, specifically the theft of Mint’s confidential

information and the misappropriation of its business and sales representatives. As a result of this

conduct, Plaintiffs allege that they have sustained damages.

       Defendants argue this claim should be dismissed because they were explicitly authorized

to transition Mint into Prizm. As with all of Defendants’ arguments, this argument depends on

the evidentiary submissions, which are not properly before the Court. Defendants also argue that

no improper means were used. However, this argument runs contrary to the allegations in

Plaintiffs’ Complaint. Therefore, the Court will deny the Motion on this ground.

F.     UTAH UNIFORM TRADE SECRETS ACT

       “To establish a claim for misappropriation of a trade secret, the proponent of the trade

secret must show ‘(1) the existence of a trade secret, (2) communication of the trade secret to

[the defendant] under an express or implied agreement limiting disclosure of the secret, and (3)

[defendant]’s use of the secret that injures [the proponent].’” 24

       Trade secret is defined as

       information, including a formula, pattern, compilation, program, device, method,
       technique, or process, that:



       23
         Id. (quoting Top Serv. Body Shop, Inc. v. Allstate Ins. Co., 582 P.2d 1365, 1371 n.11
(Ore. 1978)).
       24
          CDC Restoration & Const., LC v. Tradesmen Contractors, LLC, 274 P.3d 317, 323
(Utah Ct. App. 2012) (quoting Water & Energy Sys. Tech., Inc. v. Keil, 974 P.2d 821, 822 (Utah
1999)).


                                                  10
       (a)    derives independent economic value, actual or potential, from not being
       generally known to, and not being readily ascertainable by proper means by, other
       persons who can obtain economic value from its disclosure or use; and
       (b)    is the subject of efforts that are reasonable under the circumstances to
       maintain its secrecy. 25

       Plaintiffs allege that its confidential customer information constitutes a trade secret as

defined by the statute. Plaintiffs further allege that Defendants have misappropriated the

confidential information by obtaining it utilizing improper means and that they have been

damaged as a result.

       Defendants argue that Plaintiffs have failed to allege the efforts taken to maintain the

secrecy of the alleged trade secrets. This is incorrect. The Complaint alleges that Plaintiffs

compile the confidential information into a format specifically crafted for Plaintiffs’ purposes.

Plaintiffs allege that access to the information is password protected and limited to only certain

personnel.

       Defendants further argue that they did not acquire any confidential information by

improper means because they were authorized to obtain that information. Again, this argument

is based on Defendants’ evidentiary submissions.

       In its Reply, Defendants argue for the first time that Plaintiffs failed to sufficiently allege

that their confidential information derives independent economic value. Defendants further

argue that Plaintiffs failed to allege how each Defendant was involved in the alleged

misappropriation. The Court will not consider these arguments as they were raised for the first

time in Defendants’ Reply. Therefore, the Court must deny the Motion on this ground.




       25
            Utah Code Ann. § 13-24-2(4).


                                                 11
G.     CONVERSION

       “A conversion is an act of wilful interference with a chattel, done without lawful

justification by which the person entitled thereto is deprived of its use and possession.” 26

       Plaintiffs allege that Defendants have unlawfully converted their confidential customer

information. Defendants allege that they were under the impression that they had permission to

obtain this confidential information. However, this argument relies upon evidence outside the

Complaint that will not be considered by the Court.

       In their Reply, Defendants argue that Plaintiffs have failed to adequately state what

confidential information was converted and how each individual was involved in the alleged

conversion. As this argument was made for the first time in reply, it will not be considered.

       Though not argued by Defendants, Plaintiffs’ conversion claim may be preempted by the

Utah Trade Secret Act. 27 However, because the argument has not been addressed by the parties,

the Court need not make this determination at this time.

H.     LANHAM ACT

       Plaintiffs’ seventh cause of action is for unfair competition under the Lanham Act

(Section 43 of the Lanham Act, 15 U.S.C. § 1125(a)). Section 43 of the Lanham Act provides:

       Any person who, on or in connection with any goods or services, or any container
       for goods, uses in commerce any word, term, name, symbol, or device, or any
       combination thereof, or any false designation of origin, false or misleading
       description of fact, or false or misleading representation of fact, which--
       (A) is likely to cause confusion, or to cause mistake, or to deceive as to the
       affiliation, connection, or association of such person with another person, or as to
       the origin, sponsorship, or approval of his or her goods, services, or commercial
       activities by another person, or



       26
            Allred v. Hinkley, 328 P.2d 726, 728 (Utah 1958).
       27
         See Mona Vie, LLC v. FVA Ventures, Inc., No. 2:12-CV-152 TS, 2012 WL 1952496, at
*3 (D. Utah May 20, 2012).


                                                 12
        (B) in commercial advertising or promotion, misrepresents the nature,
        characteristics, qualities, or geographic origin of his or her or another person’s
        goods, services, or commercial activities,
        shall be liable in a civil action by any person who believes that he or she is or is
        likely to be damaged by such act. 28

        In order to prevail on a false advertising claim under § 43 of the Lanham Act, Plaintiff

must demonstrate: “(1) that defendant made material false or misleading representations of fact

in connection with the commercial advertising or promotion of its product; (2) in commerce; (3)

that are either likely to cause confusion or mistake as to (a) the origin, association or approval of

the product with or by another, or (b) the characteristics of the goods or services; and (4) injure

the plaintiff.” 29

        Plaintiffs allege that Defendants have attempted to pass off Plaintiffs’ goods or services

as Defendants’ goods or services, causing a likelihood of confusion as to the source, affiliation,

connection, and association of Defendants’ goods or services with Plaintiffs’ goods or services.

Specifically, Plaintiffs allege that Defendants created a website for Prizm Energy that

incorporated Mint’s imagery to create the perception that Prizm Energy was related to, or an

outgrowth of, Mint.

        Defendants state that the Prizm Energy website does not mention Mint. This argument,

however, relies on outside information. Moreover, Defendants point to no authority

demonstrating that Plaintiffs’ claim requires the use of the name Mint. Defendants further argue

that they were explicitly authorized to transition Mint into Prizm and, therefore, could make such

representations. Again, this argument relies on evidence outside the Complaint and must be

rejected.


        28
             15 U.S.C. § 1125(a)(1).
        29
           Cottrell, Ltd. v. Biotrol Int’l, Inc., 191 F.3d 1248, 1252 (10th Cir. 1999) (internal
citations omitted).


                                                  13
I.     UTAH CONSUMER SALES PRACTICES ACT

       The Utah Consumer Sales Practices Act prohibits certain deceptive acts or practices “by a

supplier in connection with a consumer transaction.” 30 The Act provides a private right of action

to a consumer when an act or practice violates the provision of the Act. 31 Though not addressed

by the parties, Plaintiffs are not consumers and have not engaged in a consumer transaction with

Defendants. 32 Therefore, they have no claim under the Utah Consumer Sales Practices Act and

this cause of action must be dismissed.

J.     UTAH UNFAIR COMPETITION ACT

       The Utah Unfair Competition Act provides a private right of action to a person injured by

unfair competition. 33 Unfair competition is defined as

       an intentional business act or practice that:
       (i)(A) is unlawful, unfair, or fraudulent; and
       (B) leads to a material diminution in value of intellectual property; and
       (ii) is one of the following:
       (A) malicious cyber activity;
       (B) infringement of a patent, trademark, or trade name;
       (C) a software license violation; or
       (D) predatory hiring practices. 34

       Plaintiffs allege that Defendants engaged in intentional business acts or practices that are

unlawful, unfair, or fraudulent, and which led to the diminution in value of intellectual property.

Plaintiffs further allege that Defendants infringed on their trade name and engaged in predatory

hiring practices.


       30
            Utah Code Ann. § 13-11-4(1).
       31
            Id. § 13-11-19.
       32
         See Vivint, Inc. v. England, No. 2:12-CV-979 TS, 2013 WL 1842538, at *2 (D. Utah
May 1, 2013).
       33
            Utah Code Ann. § 13-5a-103(1)(a).
       34
            Id. § 13-5a-102(4)(a).


                                                14
         Defendants argue that Plaintiff has not alleged any patent, trade name, or software license

that was used by Prizm. However, this ignores the allegations that Prizm used Plaintiff’s trade

name. Moreover, Plaintiffs have clearly alleged that Defendants engaged in predatory hiring

practices. Defendants further argue that there was no intent to infringe because their actions

were authorized. As with Defendants’ other arguments, this one must be rejected because it

relies on Defendants’ evidentiary submissions.

         In their Reply, Defendants argue that Plaintiffs failed to allege facts to establish the

intellectual property at issue and the alleged predatory hiring practices. Defendants further argue

that Plaintiffs failed to allege how each Defendant was involved in the alleged violation. The

Court will not consider these arguments because they were not raised in the initial Motion.

Therefore, the Court will deny the Motion on this ground.

H.       CIVIL CONSPIRACY

         In order to plead a claim for civil conspiracy, a complaint must allege sufficient facts to

establish (1) a combination of two or more persons, (2) an object to be accomplished, (3) a

meeting of the minds on the object or course of action, (4) one or more unlawful, overt acts, and

(5) damages as a proximate result thereof. 35

         Plaintiffs allege that Defendants combined to accomplish the misappropriation and theft

of Plaintiffs’ confidential information along with Plaintiffs’ sales representatives and businesses.

Plaintiffs allege that Defendants committed numerous unlawful, overt acts to further that

objective, including misrepresenting Mint’s compensation and authority to sell in Sam’s Club




         35
              Harvey v. Ute Indian Tribe of Uintah & Ouray Reservation, 416 P.3d 401, 425 (Utah
2017).


                                                   15
locations, misappropriating confidential information, and diverting business to the Prizm

Entities. As a result, Plaintiffs allegedly suffered damages.

       Defendants again argue that there was no conspiracy because their actions were

specifically authorized. For the reasons already stated, the Court must reject this argument.

Defendants also argue that Plaintiffs’ conspiracy claim “lacks logic and reasonableness.” 36

However, a complaint may proceed even if the proof of the facts alleged is improbable. 37

       In their Reply, Defendants argue that Plaintiffs’ allegations fail to describe how all the

Defendants worked together and that there were no facts alleged to support the claim that the

individual Defendants worked together to steal Mint’s business. The Court declines to consider

arguments made for the first time in reply.

                                        III. CONCLUSION

       It is therefore

       ORDERED that Defendants’ Motion to Dismiss (Docket No. 16) is GRANTED IN

PART AND DENIED IN PART. The Court dismisses Plaintiffs’ eighth cause of action. All

other causes of action remain.

       DATED this 13th day of November, 2018.

                                              BY THE COURT:



                                              Ted Stewart
                                              United States District Judge




       36
            Docket No. 16, at 37.
       37
            Twombly, 550 U.S. at 557.


                                                16
